Citation Nr: 0507505	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
1990, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD) with alcohol abuse and a personality 
disorder.

2.  Entitlement to an effective date earlier than April 11, 
1990, for a grant of service connection for alcohol abuse 
secondary to the service-connected PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability prior to April 11, 1990.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1994 and June 1997 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Wichita, Kansas.  In a March 1998 
decision, the Board determined that the appellant was not 
entitled to an effective date prior to April 11, 1990, for a 
100 percent evaluation for PTSD with alcohol abuse and a 
personality disorder.  The appellant subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision, dated in October 2000, 
the Board's March 1998 decision was affirmed by the Court.

In a March 2000 decision, the Board determined that the 
appellant was not entitled to an effective date prior to 
April 11, 1990, for a grant of service connection for alcohol 
abuse secondary to the service-connected PTSD.  The Board 
also determined that the appellant was not entitled to a TDIU 
due to service-connected disability prior to April 11, 1990.  
The appellant subsequently appealed to the Court.

In a January 2001 Order, the Court noted that the appellant 
had appealed a March 1998 Board decision which had denied 
entitlement to an effective date earlier than April 11, 1990, 
for a 100 percent evaluation for PTSD with alcohol abuse and 
a personality disorder.  The Court further noted that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA] was enacted.  According to the Court, the 
VCAA affected sections of chapter 51 of title 38 of the 
United States Code, which chapter specified general 
administrative provisions for the VA to follow in processing 
claims for veterans' benefits.  Thus, the Court ordered that 
if the parties did not file a joint motion for remand within 
30 days after the date of the order, the appellant was 
directed to, within 30 days after the date of the order, file 
a supplemental memorandum of law detailing the impact, if 
any, he believed that the enactment of the VCAA had on his 
currently pending appeal.

In March 2001, the parties filed a joint motion to 
consolidate the appellant's appeals.  At that time, the 
parties stated that the appellant had appealed the March 1998 
Board decision that had determined that he was not entitled 
to an effective date prior to April 11, 1990, for a 100 
percent evaluation for PTSD with alcohol abuse and a 
personality disorder.  The parties further indicated that the 
appellant had appealed a March 2000 Board decision which had 
determined that he was not entitled to an effective date 
prior to April 11, 1990, for a grant of service connection 
for alcohol abuse secondary to the service-connected PTSD or 
entitled to a TDIU due to service connected disability prior 
to April 11, 1990.  As grounds for the motion to consolidate, 
the parties submitted that the claim for an effective date 
prior to April 11, 1990, for a 100 percent evaluation for 
PTSD with alcohol abuse and a personality disorder was 
inextricably intertwined with the claim for an effective date 
prior to April 11, 1990, for a grant of service connection 
for alcohol abuse secondary to service-connected PTSD.  Thus, 
in an April 2001 Order, the Court granted the joint motion to 
consolidate the appellant's appeals and to remand the case.  
In the April 2001 Order, the Court vacated the Board's March 
1998 and March 2000 decisions, and the matter was remanded 
for further proceedings.

In a February 2002 decision, the Board denied the appellant's 
claims for the following: (1) entitlement to an effective 
date earlier than April 11, 1990, for a 100 percent 
evaluation for PTSD, with alcohol abuse and a personality 
disorder, (2) entitlement to an effective date earlier than 
April 11, 1990, for a grant of service connection for alcohol 
abuse secondary to the service-connected PTSD, and (3) 
entitlement to a TDIU due to service-connected disability 
prior to April 11, 1990.  The appellant subsequently appealed 
to the Court.

In December 2002, the parties to the appeal filed a Joint 
Motion For Remand And To Stay Further Proceedings (Joint 
Motion).  In an Order, dated in December 2002, the Court 
granted the Joint Motion, vacated the Board's February 2002 
decision, and remanded the case, pursuant to 38 U.S.C. § 
7252(a) (West 2002), for compliance with the directives 
stipulated in the Joint Motion.  In order to comply with the 
Court's decision, the Board, in July 2003, remanded this case 
for additional development.  This has been completed and will 
be discussed below.      

The Board also recognizes that by an August 2004 rating 
decision, the RO addressed the question of whether the 
effective date of compensation for PTSD, with alcohol abuse 
and personality disorder, was a clear and unmistakable error 
(CUE).  In this regard, the RO concluded that a CUE was made 
in a December 1989 Board decision.  According to the RO, 
although the appellant's attorney-representative had 
submitted a brief which was received by the Board on October 
12, 1989, the brief was not associated with the appellant's 
claims file and, as such, the Board did not consider the 
brief at the time of its December 1989 decision.  Thus, it 
was the RO's determination that the brief from the 
appellant's attorney-representative should have been 
considered an informal claim for an increased rating for the 
appellant's service-connected PTSD.  Accordingly, the RO 
concluded that the effective date for the 100 percent 
evaluation for PTSD, with alcohol abuse and a personality 
disorder, was October 12, 1989, the date of receipt of the 
appellant's informal claim.  In an October 2004 supplemental 
statement of the case (SSOC), the RO recharacterized the 
issues on appeal as the following: (1) entitlement to an 
effective date earlier than October 12, 1989, for a 100 
percent evaluation for PTSD, with alcohol abuse and a 
personality disorder, (2) entitlement to an effective date 
earlier than October 12, 1989, for a grant of service 
connection for alcohol abuse secondary to the service-
connected PTSD, and (3) entitlement to a TDIU due to service-
connected disability prior to October 12, 1989.    

The Board observes that CUE is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2004).

In the aforementioned December 1989 decision, the Board found 
that an initial claim for service connection for PTSD was 
received on February 21, 1985, and that service connection 
was granted as of that date.  Thus, the Board concluded that 
service connection for PTSD prior to February 21, 1985, was 
not warranted.  In addition, the Board also found that the 
appellant's service-connected PTSD was manifested primarily 
by significant anxiety and depression.  Therefore, the Board 
concluded that a 50 percent rating for the appellant's PTSD 
was warranted.  

In regard to the Board's December 1989 decision, the Board 
observes that the issues in the December 1989 Board decision 
(entitlement to an effective date prior to February 21, 1985, 
for a grant of service connection for PTSD, and entitlement 
to an increased rating for PTSD, evaluated then as 30 percent 
disabling) are different from the issues currently on appeal.  
In addition, although the RO found CUE in the December 1989 
Board decision, the Board notes that the RO had no authority 
to review that decision for CUE.  See Brown v. West, 203 F.3d 
1378 (2000) (in holding that a "clear and unmistakable 
error" challenge to an RO determination may not be raised 
before the RO if the Board has sustained the RO determination 
on the same issue, the United States Court of Appeals for the 
Federal Circuit stated that "the rationale for that rule is 
that it is improper for a lower tribunal (the RO) to review 
the decision of a higher tribunal (the Board of Veterans' 
Appeals)"); Duran v. Brown, 7 Vet. App. 216, 220 (1994) (in 
noting that the RO is precluded from considering clear and 
unmistakable error arising from a rating decision which the 
Board has affirmed, the Court stated that "to permit an 
agency of original jurisdiction (AOJ) to review a CUE claim 
which had been appealed to the BVA would result in the AOJ, 
the 'inferior' tribunal, reviewing a final decision of the 
Board, the 'superior' tribunal"); see also Smith v. Brown, 
35 F.3d 1516, 1526 (Fed.Cir. 1994).  

As a general rule, all Board decisions are final on the date 
stamped on the face of the decision, but they are 
nevertheless subject to revision on the grounds of CUE. 38 
U.S.C.A. §§ 7103, 7104, 7111 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1400(b) (2004).  Under 38 U.S.C.A § 7111, the 
Board has been granted the authority to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1400 (2004).  Specifically, pursuant to 38 C.F.R. 
§ 20.1405(d), the decision on a motion for revision of a 
Board decision based on CUE shall be made by the Board.  
There shall be no referral of the matter to any adjudicative 
or hearing official acting on behalf of the Secretary for the 
purpose of deciding the motion.  38 C.F.R. § 20.1405(d) 
(2004).  Thus, in light of the above, given that the Board 
has been granted the authority under 38 U.S.C.A. § 7111 to 
determine whether CUE exists in a prior final Board decision, 
and that the Board is also not permitted to refer a CUE 
motion to any adjudicative or hearing official acting on 
behalf of the Secretary for the purpose of deciding the CUE 
motion, the Board finds that the RO did not have the 
authority to determine whether CUE existed in the December 
1989 Board decision.  See  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1405(d) (2004).  Accordingly, the Board 
has characterized the issues on appeal as set forth on the 
title page of this decision.      


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received in February 1985 
and was granted by a rating decision dated in June 1987, 
effective from February 21, 1985.  A 50 percent evaluation 
was assigned.

3.  On July 23, 1987, the veteran's attorney-representative 
filed a notice of disagreement with the effective date 
established for service connection for post-traumatic stress 
disorder and with the evaluation assigned.  According to the 
notice of disagreement, it was the veteran's contention that 
he was unemployable as a result of his service-connected 
post-traumatic stress disorder.

4.  A claim for a total disability rating based on 
unemployability due to service-connected disability has been 
pending since July 23, 1987.

5.  In a December 1989 decision, the Board denied entitlement 
to an effective date earlier than February 21, 1985, for a 
grant of service connection for post-traumatic stress 
disorder; the Board also restored a 50 percent evaluation for 
the service-connected post-traumatic stress disorder.

6.  On April 16, 1990, the RO received a VA Hospital Summary 
which showed that the veteran was hospitalized on April 11, 
1990, for treatment of his service-connected post-traumatic 
stress disorder.  The Summary was accepted as an informal 
claim for an increased rating.

7.  In a November 1994 rating action, the RO granted the 
veteran's claim for entitlement to service connection for 
alcohol abuse and a personality disorder, secondary to the 
service-connected post-traumatic stress disorder, and 
reclassified the service-connected disability as PTSD with 
alcohol abuse and a personality disorder.  A 100 percent 
schedular rating was assigned for the reclassified 
psychiatric disorder, effective from April 11, 1990, the date 
of the veteran's admission to a VA hospital for treatment of 
post-traumatic stress disorder.

8.  The veteran's claim that the December 1989 Board decision 
was clearly and unmistakably erroneous was denied by the 
Board in February 1995; the decision was not appealed.

9.  Prior to April 11, 1990, service connection was in effect 
only for post-traumatic stress disorder.

10.  It is not factually demonstrated that the increase in 
the veteran's service-connected PTSD, with alcohol abuse and 
a personality disorder, to a 100 percent level occurred 
within one year prior to April 11, 1990.

11.  The veteran has a high school equivalency diploma (GED) 
and occupational experience as railroad trackman and as a 
laborer for a pipeline company.  He last worked full time in 
March 1984.

12.  It is not shown that prior to April 11, 1990, the 
veteran was precluded from securing or following any type of 
substantially gainful employment consistent with his 
education and occupational background solely as a result of 
his service-connected post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 11, 
1990, for a 100 percent evaluation for PTSD, with alcohol 
abuse and a personality disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(1)(2), 4.1, 4.2, 4.10, 4.130, (4.132, 1996), 
Diagnostic Code 9411, prior to and from November 7, 1996 
(2004).

2.  The criteria for an effective date prior to April 11, 
1990, for a grant of service connection for alcohol abuse 
secondary to the service-connected post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2004).

3.  The criteria for a total disability rating based on 
unemployability due to service-connected disability prior to 
April 11, 1990, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are applicable to 
the appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  

In the present case, the Board notes that it was not until 
after the original rating actions on appeal were promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant has also had been informed 
of the pertinent law and regulations governing the current 
claims.  The discussions in the statements of the case and 
the supplemental statements of the case have further informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in April 2004 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the October 
2004 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his claims.   He was further provided notice of what evidence 
he needed to submit, and notice of what evidence VA would 
secure on his behalf.  He was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In regard to the appellant's earlier effective 
date claims, the Board emphasizes that throughout this 
appeal, the appellant has argued that effective dates prior 
to April 11, 1990, for a 100 percent evaluation for PTSD, 
with alcohol abuse and a personality disorder, for a grant of 
service connection for alcohol abuse secondary to the 
service-connected PTSD, and for a TDIU due to service-
connected disability, are warranted based on the evidence 
already of record.  He has not identified the existence of 
any additional evidence or argued that there are any 
developmental deficiencies in the current record.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  The 
RO has obtained all relevant VA and private medical records 
identified by the appellant.  In December 2001, the 
appellant's attorney-representative submitted directly to the 
Board a brief with additional argument and evidence.  In the 
brief, the attorney-representative referred to numerous VA 
medical records and hospital summaries, private medical 
records, including a private medical statement from A.H.S., 
Ph.D., dated in May 1987, and a report from the Menninger 
Clinic, dated in February 1988, and a September 1987 decision 
from the Social Security Administration (SSA).  In this 
regard, the Board notes that all of the evidence referred to 
by the attorney-representative, is evidence which has already 
been associated with the claims file.  In addition, a 
correspondence from the VA Medical Center (VAMC) in Topeka, 
Kansas, to the RO, dated in April 1997, shows that at that 
time, the Topeka VAMC stated that no outpatient treatment was 
provided to the veteran from April 1989 to April 11, 1990.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  As for the 
effective date claims, resolution of those claims turn on the 
Board's application of the relevant law and regulations 
governing effective dates for service connection and 
increased ratings, see 38 C.F.R. § 3.400(o), to the evidence 
already associated with the claims file, in particular, the 
medical records showing treatment for the disability in 
question and the dates claims for compensation were received.  
In other words, there is no medical opinion that would affect 
adjudication of these claims.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


II.  Entitlement to an effective date earlier 
than April 11, 1990, for a 100 percent 
evaluation for PTSD, with alcohol abuse and a 
personality disorder

The record reflects that in December 1989, the Board issued a 
decision holding that the veteran's PTSD was no more than 50 
percent disabling.  A February 1995 Board decision, citing 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), held that the 
Board's December 1989 decision could not be reviewed and 
revised.  Therefore, the Board's December 1989 decision 
holding that an evaluation greater than 50 percent for the 
veteran's PTSD was not warranted is final.  Thus, it follows 
that the veteran's argument that an effective date in 1985 is 
warranted because the claim had been continuously prosecuted 
since that time is without merit, as is the argument that an 
effective date in 1987 is warranted based upon 38 C.F.R. § 
3.155(a); Suttmann v. Brown, 5 Vet. App. 127 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991), because the December 1989 
Board decision was a final adjudication with respect to the 
50 percent evaluation assigned to the veteran's PTSD.

On April 16, 1990, the RO received a VA Hospital Summary 
which showed that the veteran was hospitalized on April 11, 
1990 for treatment of his service-connected post-traumatic 
stress disorder.  The RO accepted the Summary as an informal 
claim to reopen the issue of entitlement to an increased 
rating for PTSD.  A November 1994 rating decision found that 
the veteran's alcohol abuse and personality disorder could 
not satisfactorily be separated from his PTSD and assigned a 
100 percent evaluation from April 11, 1990, the date the 
veteran had entered the VA hospital after the Board's 
December 1989 decision.

38 C.F.R. § 3.400(o)(2) provides that the earliest date that 
an increase in disability compensation may be assigned is 
when it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of claim.

Although it has been contended that the veteran should be 
awarded benefits from either 1985 or 1987, the Board's 
December 1989 decision is final.  Therefore, the earliest 
date that may be assigned is as provided for in 38 C.F.R. § 
3.400(o)(2).  The earliest date that may be assigned is one 
year prior to April 11, 1990, if it is factually 
ascertainable that the increase in disability occurred within 
one year prior to April 11, 1990, and if this is based upon 
evidence that was not considered in the December 1989 Board 
decision.  Harper v. Brown, 10 Vet. App. 125 (1997).

The VA Hospital Summary relating to the veteran's 
hospitalization from April 11 through 12, 1990, reflects that 
the veteran was last hospitalized at that facility in 
September 1988.  There is no other evidence of record which 
reflects that the veteran received any inpatient care in the 
year prior to April 11, 1990.  A response from the Topeka 
VAMC, received in April 1997, reflects that no outpatient 
treatment was provided the veteran from April 1989 to April 
11, 1990.  There is no evidence of record which reflects that 
the veteran received any outpatient mental health care for 
his PTSD in the year prior to April 11, 1990.  The April 1990 
VA hospital discharge summary reflects that the veteran 
indicated that his PTSD had been aggravated by a dislocated 
left shoulder suffered in a fall from a horse in late 
February 1990.  However, there is no competent medical 
evidence of record which reflects any treatment or findings 
with respect to the veteran's PTSD in the year prior to April 
11, 1990.

In the absence of any competent medical evidence which 
reflects an increase in the veteran's service-connected PTSD 
in the year prior to April 11, 1990, the Board concludes that 
it is not factually ascertainable, under either the criteria 
in effect prior to November 7, 1996 (38 C.F.R. § 4.132, 
Diagnostic Code 9411) or the criteria in effect from November 
7, 1996 (38 C.F.R. § 4.130, Diagnostic Code 9411) that there 
was an increase in the veteran's service-connected PTSD in 
the year prior to April 11, 1990.  Again, there is no claim 
of clear and unmistakable error in any prior rating action or 
Board decision.

The Board observes that the veteran has submitted evidence 
which reflects that he was found to be disabled by the Social 
Security Administration from March 17, 1984.  However, this 
evidence is not probative for showing that there was an 
increase in his disability during the one year prior to April 
11, 1990.  Further, assertions by lay persons regarding any 
increase in the veteran's PTSD during the year prior to April 
11, 1990, may identify the veteran's actions, but are not 
qualified to associate those actions with any specific 
disability because they are not competent to offer medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

On the basis of this analysis, a preponderance of the 
evidence supports a finding that the earliest date which may 
be assigned for a 100 percent evaluation is April 11, 1990, 
the date the veteran reopened his claim, because it is not 
factually ascertainable that an increase in the veteran's 
service-connected disability occurred within the year prior 
to his reopening of his claim on April 11, 1990.  As a 
consequence, the general rule applies, and thus, the 
effective date of the veteran's claim is governed by the 
later of the date of increase or the date the claim is 
received.  38 C.F.R. § 3.400(o)(1); See Harper, supra.    

As per the December 2002 Joint Motion, the Board must also 
consider the applicability of the Court's recent decision in 
Thomas v. Principi, 16 Vet. App. 197 (2002).  In Thomas, 
supra, the Court held that a veteran who had been awarded 
service connection for tinnitus was not required to file a 
formal claim within one year of his informal claim for an 
increased rating; since the RO had awarded service 
connection, it had to be concluded that the veteran had filed 
a formal claim for service connection prior to his request 
for an increased rating.  

In the instant case, the RO has assigned an effective date of 
April 11, 1990, the date of receipt of the veteran's informal 
claim, for the veteran's 100 percent evaluation for PTSD, 
with alcohol abuse and a personality disorder.  Thus, the 
Board recognizes that in light of the holding in Thomas, 
supra, the veteran was not required to file a formal claim 
within one year of his informal claim for an increased 
rating.  In regard to whether the appellant filed an informal 
claim for an increased rating prior to April 11, 1990, the 
Board observes that as previously stated, the December 1989 
Board decision was a final adjudication.  Thus, although it 
has been contended that the veteran should be awarded 
benefits from either 1985 or 1987, the Board's December 1989 
decision is final.  Therefore, under 38 C.F.R. § 3.400(o)(2), 
the earliest date that may be assigned is one year prior to 
April 11, 1990, if it is factually ascertainable that the 
increase in disability occurred within one year prior to 
April 11, 1990.  Nevertheless, as stated above, there is no 
competent medical evidence of record which reflects any 
treatment or findings with respect to the veteran's PTSD in 
the year prior to April 11, 1990.  Thus, a preponderance of 
the evidence supports a finding that the earliest date which 
may be assigned for a 100 percent evaluation is April 11, 
1990, the date the veteran reopened his claim.  Under 
38 C.F.R. § 3.400(o)(1), the effective date for an increase 
in disability compen-sation is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2004).   





							(Continued on the next 
page)






III.  Entitlement to (1) an effective date 
earlier than April 11, 1990, for a grant of 
service connection for alcohol abuse secondary 
to the service-connected PTSD, and (2) a TDIU 
due to service-connected disability prior to 
April 11, 1990

Factual Background

The veteran appeals, through his attorney-representative, 
from regional office denials of claims of entitlement to an 
earlier effective date for service connection for alcohol 
abuse secondary to service-connected post-traumatic stress 
disorder and of entitlement to a total disability rating 
based on unemployability due to service-connected disability.

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in February 1985 and was granted by a rating 
decision dated in June 1987.  A 50 percent rating was 
assigned under Diagnostic Code 9411, effective from February 
21, 1985, with paragraph 29 benefits granted for periodic 
hospitalizations thereafter.  A 50 percent rating was 
reinstated, effective from February 1, 1987.

On July 23, 1987, the attorney-representative filed a notice 
of disagreement with the effective date established for 
service connection for post-traumatic stress disorder and 
with the evaluation assigned.  The notice of disagreement 
asserted that the veteran believed that he was then 
unemployable due to his service-connected post-traumatic 
stress disorder and that he had been unemployable since he 
had left his last full-time position.

By October 1987, the appeal with respect to the effective 
date and evaluation issues had been perfected.  In a rating 
decision dated in June 1988, the RO reduced the service-
connected evaluation to 30 percent disabling, effective from 
September 1, 1988.  However, in a December 1989 decision, the 
Board restored the 50 percent evaluation.  A rating decision 
dated in January 1990 made the 50 percent evaluation 
effective from February 1, 1987.  The Board also denied an 
effective date prior to February 21, 1985, for a grant of 
service connection for post-traumatic stress disorder.

The record shows that the veteran was hospitalized at a VA 
facility on April 11, 1990, for treatment of severe post- 
traumatic stress disorder.  His last admission to a VA 
facility had been in September 1988, when the diagnoses on 
Axis I were severe post-traumatic stress disorder with 
anxiety, depression, and recurrent suicide attempts; and 
episodic alcohol abuse.  Borderline traits were diagnosed on 
Axis II. A rating decision dated in July 1990 denied an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and the attorney-representative filed a notice of 
disagreement with that determination the following month.  
The appeal was later perfected, but in a decision dated in 
August 1991, the Board denied the claim for a rating in 
excess of 50 percent.  However, in an Order dated in March 
1993, the United States Court of Veterans Appeals, as it was 
then known, granted the joint motion of the parties and 
vacated the August 1991 Board decision.  The joint motion, 
which was incorporated in the Court's Order by reference, 
required the Board to decide whether there was clear and 
unmistakable error in the Board's decision of December 1989 
(which was not subject to judicial review) in failing to 
grant a total evaluation under the provisions of 38 C.F.R. § 
4.132, Diagnostic Code 9411, and a TDIU under the provisions 
of 38 C.F.R. §§ 3.340(a), 4.16(a) and 4.16(c).  The joint 
motion indicated that the notice of disagreement filed in 
July 1987 clearly contained a claim of entitlement to a TDIU.  
In December 1993, the Board stayed consideration of the clear 
and unmistakable error claim pending the decision of the 
Federal Circuit in the Smith case.  However, the Board 
directed the RO to develop claims of entitlement to service 
connection for substance abuse secondary to a service-
connected disability, entitlement to a rating in excess of 50 
percent for post-traumatic stress disorder, and entitlement 
to a TDIU.

Following the requested development, the RO, in a November 
1994 decision, granted service connection for alcohol abuse 
and a personality disorder secondary to the service-connected 
post-traumatic stress disorder and reclassified the service- 
connected disability as PTSD, with alcohol abuse and a 
personality disorder.  The RO rated the reclassified 
psychiatric disorder as 100 percent disabling, effective from 
April 11, 1990, the date of admission to the VA hospital for 
treatment of post-traumatic stress disorder.  In a decision 
dated in February 1995, the Board denied the claim of clear 
and unmistakable error in the Board decision of December 1989 
on the ground that Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994), precluded review of a final Board decision on the 
basis of clear and unmistakable error under 38 C.F.R. § 
3.105(a).  In its February 1995 decision, the Board noted 
that the RO had granted the complete benefits with respect to 
the issues addressed in the December 1993 remand and that 
those issues were no longer before the Board for appellate 
consideration.

In November 1995, the attorney-representative filed a timely 
notice of disagreement with the November 1994 rating 
decision, contending that the veteran was entitled to an 
earlier effective date for the total rating.  In a letter 
dated in January 1996, the attorney-representative stated 
that medical records dating back to February 1, 1987, clearly 
established that the veteran's alcohol abuse and personality 
disorder were due to his service-connected post-traumatic 
stress disorder.  The attorney-representative asserted that 
the medical records should have been regarded as an informal 
claim for secondary service connection and that the VA 
committed error in failing to adjudicate the claim.  The 
attorney-representative indicated that he hoped a rating 
decision would be forthcoming.

In a letter dated January 31, 1996, the RO replied that the 
claim of entitlement to an effective date of February 1, 
1987, implied a claim of clear and unmistakable error in a 
rating decision subsumed by the Board decision of December 
1989 and that any claim of clear and unmistakable error in 
the latter decision had been rejected by the Board in 
February 1995.  In February 1996, the attorney-representative 
filed a notice of disagreement with the January 31, 1996, RO 
determination and requested that a statement of the case be 
issued.  A statement of the case issued in March 1996 
classified the issue as clear and unmistakable error in a 
rating decision of November 4, 1994, regarding the effective 
date of the total evaluation for service-connected post- 
traumatic stress disorder.  Later that month, the attorney- 
representative perfected the appeal.

In a letter dated in October 1996, the attorney- 
representative styled the issues as "entitlement to [a] 
rating decision on a previously unadjudicated claim for 
service connection for post-traumatic stress disorder; 
service connection for drug and alcohol abuse as secondary to 
[the] service-connected post-traumatic stress disorder; and 
[for] a total disability rating."  He contended that the 
medical records and correspondence of record constituted an 
informal claim under 38 C.F.R. § 3.155.  (This correspondence 
is less than clear, but the attorney-representative seems to 
contend that the records referred to constituted an informal 
claim for service connection for post-traumatic stress 
disorder prior to February 1, 1987. However, as service 
connection for post-traumatic stress disorder has been in 
effect since February 21, 1985, any such assertion is moot.)  
The attorney-representative maintained that as early as 
February 10, 1986, a discharge summary from a VA medical 
center contained an Axis I diagnosis of depression with post-
traumatic stress disorder to be ruled out.  He further 
contended that a progress note of March 23, 1986, indicated 
that the veteran drank to cover up his craziness.

In March 1997, the Board remanded the case to the RO in order 
to obtain copies of all available VA treatment records for 
the period from April 1989 to his VA admission on April 11, 
1990.  The Board classified the issue as entitlement to an 
effective date earlier than April 11, 1990, for a 100 percent 
evaluation for post-traumatic stress disorder with alcohol 
abuse and a personality disorder.

In correspondence received in March 1997, the attorney-
representative stated that the veteran was of the opinion 
that the November 1994 rating decision that had assigned the 
effective date for the 100 percent rating had resulted from a 
claim that was filed in February 1985.  This claim, the 
attorney-representative said, resulted in a rating decision 
of June 25, 1987, from which an appeal was taken.  It was 
asserted that the claim had been continuously prosecuted ever 
since.  Based on the totality of the record, the attorney- 
representative maintained that the veteran was entitled 
either to a 100 percent schedular rating from February 20, 
1985, or to a TDIU from that date.  Finally, the attorney- 
representative argued that a rating decision had not yet been 
issued on the veteran's claim, filed in October 1996, that 
the 1986 medical records constituted an informal claim for 
service connection for drug and alcohol abuse secondary to 
service-connected post-traumatic stress disorder.  He 
reiterated the latter request in correspondence dated in 
April and May 1997.  In a letter to the attorney-
representative dated in June 1997, the RO essentially denied 
the request. In July 1997, the attorney-representative 
submitted a notice of disagreement with the June 1997 
determination.  The attorney-representative styled the issues 
as entitlement to a rating decision on an informal claim 
raised by the evidence of record for service connection for 
drug and alcohol abuse as secondary to the veteran's service- 
connected post-traumatic stress disorder, as well as an 
informal claim raised by the evidence of record of 
entitlement to a total disability rating based upon 
individual unemployability.  The attorney-representative 
stated that this was not a claim of clear and unmistakable 
error and that it was not a claim previously addressed by the 
Board or the RO.  Further, this was not a claim of 
entitlement to an earlier effective date for a total 
evaluation.  It was, rather, a claim raised by the evidence 
of record that required a rating decision under the 
provisions of 38 C.F.R. § 3.155 and that involved two 
separate claims under that regulation.  It was requested that 
a statement of the case be issued on these allegedly separate 
issues.  In November 1997, the RO issued a statement of the 
case to the veteran and his attorney-representative on the 
issues of entitlement to an earlier effective date for 
service connection for alcohol abuse as secondary to service- 
connected post-traumatic stress disorder, and entitlement to 
a TDIU for the period prior to April 11, 1990.  In a March 
1998 decision, the Board denied the veteran's claim of 
entitlement to an effective date earlier than April 11, 1990, 
for a 100 percent evaluation for post-traumatic stress 
disorder with alcohol abuse and a personality disorder.  
Although the Board recognized the statement of the case 
issued in November 1997, the Board stated that a review of 
the record did not reflect that a substantive appeal had been 
entered concerning the issues therein addressed.  The Board 
indicated that in the absence of a substantive appeal, it did 
not have jurisdiction of these issues.  In a letter received 
January 29, 1998, in lieu of a VA Form 9, the attorney- 
representative requested that the Board review the issues 
raised in the November 1997 statement of the case.  Although 
the letter was received 70 days after issuance of the 
statement of the case on November 20, 1997, it was within a 
year of the June 1997 letter from the RO to which the 
attorney-representative filed a notice of disagreement.  The 
substantive appeal was therefore timely.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302(b) (2004).




Analysis

A.  Entitlement to an effective date earlier 
than April 11, 1990, for a grant of service 
connection for alcohol abuse secondary to the 
service-connected PTSD 

The December 1989 Board decision denying entitlement to an 
effective date for service connection for post-traumatic 
stress disorder prior to February 21, 1985, is final.  38 
U.S.C.A. §§ 7103, 7104.  As the February 1995 Board decision 
denying a claim of clear and unmistakable error in the prior 
Board decision was not appealed, it is arguably res judicata 
with respect to the effective date issue.  See Link v. West, 
12 Vet. App. 39, 44 (1998).  It is axiomatic that the claim 
for service connection for alcohol abuse secondary to 
service-connected post-traumatic stress disorder can be made 
effective no earlier than the primary disorder from which it 
results, in this case February 21, 1985.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The issue is whether there are 
grounds for finding that service connection should have been 
established for alcohol abuse on a secondary basis at some 
time after February 21, 1985, and before service connection 
for alcohol abuse was made effective on April 11, 1990.

The Board notes that a specific written claim for secondary 
service connection for alcohol abuse ("substance abuse") 
was filed on October 24, 1994, when the attorney-
representative's letter asserting such a claim was received 
by the RO. However, the joint motion that was filed with the 
Court on March 9, 1993, required the VA to determine whether 
the evidence of record showed an etiologic relationship 
between the service-connected psychiatric disorder and the 
abuse of alcohol or drugs.  Accordingly, in its December 1993 
remand, the Board directed the RO to develop the claim of 
entitlement to service connection for substance abuse 
secondary to a service-connected disability (post-traumatic 
stress disorder).  It was from this development that an 
effective date of April 11, 1990, was eventually established 
for secondary service connection for alcohol abuse and a 
personality disorder.

During the prosecution of this appeal, the Court decided 
Brannon v. West, 12 Vet. App. 35 (1998), which is dispositive 
of this aspect of the veteran's appeal.  The Court stated:

The appellant contends on appeal that the 
Board failed to adjudicate a claim for 
[service connection for] a psychiatric 
condition secondary to his [service- 
connected] skin condition.  He argues 
that the claim was reasonably raised by 
the medical evidence of record.  Even 
assuming that the medical evidence 
established a well-grounded claim for 
such a condition, the appellant has not 
filed a claim for secondary service 
connection. "A specific claim in the 
form prescribed by the Secretary . . . 
must be filed in order for benefits to be 
paid or furnished to any individual under 
the laws administered by the Secretary."  
38 U.S.C. § 5101(a); see also, 38 C.F.R. 
§ 3.151(a) (1997).  A claim "means a 
formal or informal communication in 
writing requesting a determination of 
entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 
3.1(p) (1997) (emphasis added).  "Any 
communication or action, indicating an 
intent to apply for one or more benefits 
under the laws administered by the 
Department of Veterans Affairs . . . may 
be considered an informal claim.  Such 
informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a) (1997) 
(emphasis added). "Section 5101(a) is a 
clause of general applicability and 
mandates that a claim must be filed in 
order for any type of benefit to accrue 
or be paid."  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  Therefore, 
before a VARO or the BVA can adjudicate 
an original claim for benefits, the 
claimant must submit a written document 
identifying the benefit and expressing 
some intent to seek it.  Cf. Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (holding that VA's failure to 
forward an application form to a 
claimant, who had submitted an informal 
claim under section 3.155(a), waives the 
requirement to file a formal 
application).

The record contains no evidence that the 
appellant had ever expressed an intent to 
seek secondary service connection for his 
psychiatric condition prior to the 
Board's decision.  The mere presence of 
the medical evidence does not establish 
an intent on the part of the veteran to 
seek secondary service connection for the 
psychiatric condition.  See, e.g., KL v. 
Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); cf. 38 C.F.R. § 3.157(b) (1997) 
(permitting certain medical reports to be 
accepted as an "informal claim for 
increased benefits or an informal claim 
to reopen").  While the Board must 
interpret the appellant's submissions 
broadly, the Board is not required to 
conjure up issues that were not raised by 
the appellant.  See Talbert [v. Brown, 7 
Vet. App. 352, 356-57 (1995)].  The 
appellant must have asserted the claim 
expressly or impliedly.  See Isenbart [v. 
Brown, 7 Vet. App. 537, 540-41 (1995)].

Brannon, 12 Vet. App. at 34-35.  See Brewer v. West, 11 Vet. 
App. 228, 234 (1998) (Court is not prohibited from 
retroactively applying a judicial decision issued during the 
course of an appeal to that case simply because its 
application would be less favorable to the appellant).

Although the record prior to April 11, 1990, indicates that 
there was an etiologic relationship between the veteran's 
drinking and his psychiatric disability, there is no specific 
claim identifying the benefit sought - service connection for 
alcohol abuse secondary to post-traumatic stress disorder - 
prior to that date.  As Brannon, makes clear, VA is not 
required to be clairvoyant about the benefits the veteran 
seeks.  See also Talbert v. Brown, 7 Vet. App. at 356 (BVA is 
not required to do a 'prognostication' but to review issues 
reasonably raised by the substantive appeal). The secondary 
service connection claim was expressly raised in the joint 
motion adopted by the Court in March 1993.  The issue was 
arguably raised in the appellant's brief to the Court, which 
was mailed to opposing counsel on July 21, 1992.  In the 
absence of a specific claim identifying the benefit sought 
prior to April 11, 1990, however, the claim for an earlier 
effective date for service connection for alcohol abuse 
secondary to service-connected post-traumatic stress disorder 
is without merit and must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).

As per the December 2002 Joint Motion, the Board must also 
consider the applicability of the Court's recent decision in 
Thomas, 16 Vet. App. at 197.  In Thomas, supra, the Court 
held that when the issue is an increased evaluation, an 
informal claim did not have to be followed by a formal claim 
since a formal claim was previously submitted.  Specifically, 
the Court stated that since the RO had awarded service 
connection, it had to be concluded that the veteran had filed 
a formal claim for service connection prior to his request 
for an increased rating.  Thus, given that the holding in 
Thomas pertains to claims for increased ratings, and that the 
issue at hand is whether the veteran is entitled to an 
earlier effective date for a grant of service connection for 
alcohol abuse secondary to the service-connected PTSD, rather 
than whether the veteran is entitled to an earlier effective 
date for an increase in disability compensation, the holding 
in Thomas does not appear to apply.  


B.  Entitlement to a TDIU due to service-
connected disability prior to April 11, 1990

As indicated above, the attorney-representative filed a 
notice of disagreement on July 23, 1987, that, among other 
things, asserted that the veteran believed that he was then 
unemployable due to his service-connected post-traumatic 
stress disorder and that he had been unemployable since he 
had left his last full-time position.  He essentially 
contends that this document constitutes a pending claim of 
entitlement to a TDIU that has yet to be finally adjudicated.  
See Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service- 
connected disability. 38 C.F.R. § 4.16(a).  As a total 
schedular rating has been in effect since April 11, 1990, the 
only issue is whether the veteran was entitled to a TDIU 
prior to that date.

The provisions of subsection (c) of 38 C.F.R. § 4.16 took 
effect on March 1, 1989. 54 Fed. Reg. 4280 (1989).  This 
addition to the provisions of 38 C.F.R. § 4.16 held that 38 
C.F.R. § 4.16(a) was not applicable where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder would be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  At all times material to this 
issue, service connection was in effect only for post-
traumatic stress disorder.  It is thus arguable that when the 
Board rendered its decision in December 1989 restoring a 50 
percent rating for service-connected post-traumatic stress 
disorder, it cut off all claims then pending for any higher 
evaluation, including one predicated on entitlement to a TDIU 
under 38 C.F.R. § 4.16(a).

However, Johnson v. Brown, 7 Vet. App. 95, 99 (1994), seems 
to hold that subsection (c) of 38 C.F.R. § 4.16 is not a 
limiting regulation and that a total rating could be assigned 
if the evidence showed that the veteran was unemployable.  
Thus, it can be argued that entitlement to a TDIU due to the 
service-connected post-traumatic stress disorder is for 
consideration for the period from July 23, 1987, to April 10, 
1990.  Nevertheless, the claim must be denied.

The record indicates that the veteran has a high school 
equivalency diploma (GED) and occupational experience as a 
railroad trackman and as a laborer for a pipeline company.  
It appears that he last worked full time in March 1984.

The attorney-representative contends that the veteran was 
unemployable as a result of his post-traumatic stress 
disorder alone at all times material to this issue and that 
both VA and non-VA medical records show this.  Much reliance 
is placed on the conclusions of a report from the Menninger 
Clinic dated in February 1988, as well as on the conclusions 
of an Administrative Law Judge for the Social Security 
Administration dated in September 1987.  However, the medical 
evidence of record, including that relied on by the 
Administrative Law Judge, shows evidence of disabilities for 
which service connection was not then, and is not now in 
effect. Entitlement to a TDIU must be established solely on 
the basis of impairment arising from service-connected 
disorders.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); 
see 38 C.F.R. § 3.341(a) (2004).  Therein lies the difference 
with the determination of the Social Security Administration, 
which considers the current severity of all disabilities in 
determining whether an individual is unemployable. That was 
done in this case.  The Administrative Law Judge based his 
decision principally but not exclusively on symptomatology 
arising from the service-connected psychiatric disorder.  He 
also considered the veteran's recurrent alcohol abuse, his 
personality disorder, degenerative disk disease of the lumbar 
spine with residual pain, varicosities of both legs, "and 
other minor physical abnormalities."

The examiner for the Menninger Clinic relied on nearly the 
same disabilities as the Administrative Law Judge in arriving 
at his conclusions regarding employability. Records of 
hospitalization by VA during 1987 and 1988 show the influence 
of alcohol abuse but also note the veteran's low back 
pathology and lower extremity varicosities.  VA psychological 
testing in March 1988 showed that the veteran had borderline 
personality features.  When the veteran was hospitalized by 
VA in September 1988 - his last hospitalization prior to 
April 11, 1990 - the diagnoses included episodic alcohol 
abuse, borderline personality traits, chronic low back 
syndrome secondary to herniated nucleus pulposus at L5-S1, 
hemorrhoids, and tinea pedis and onychomycosis of both feet.  
For someone with his level of education, the veteran's 
employability prior to April 11, 1990, was significantly 
impaired by his physical disabilities, to say nothing of his 
psychiatric ones.  The Administrative Law Judge noted that 
the veteran had had to have an epidural injection for 
exacerbation of his back condition "[w]ithin the last 
year."

Moreover, the opinions contained in the medical records 
during the relevant time frame indicating that the veteran 
was "vocationally disabled" appear to be predicated on 
manifestations of psychiatric disability that encompassed 
both his episodic alcohol abuse and his personality disorder.  
However, service connection was not then in effect for either 
of these disorders.  The Board therefore concludes that 
entitlement to a TDIU prior to April 11, 1990, is not 
demonstrated.  It follows that the claim must be denied.

As per the December 2002 Joint Motion, the Board must also 
consider the applicability of the Court's recent decision in 
Thomas, 16 Vet. App. at 197.  In Thomas, supra, the Court 
held that a veteran who had been awarded service connection 
for tinnitus was not required to file a formal claim within 
one year of his informal claim for an increased rating; since 
the RO had awarded service connection, it had to be concluded 
that the veteran had filed a formal claim for service 
connection prior to his request for an increased rating.  

The Board notes that the effective date for an increase in 
disability compensation, such as TDIU, is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (emphasis added).  In the instant case, 
the Board recognizes that the veteran's claim for a TDIU due 
to service-connected disability has been pending since July 
23, 1987.  As previously stated, the veteran's attorney-
representative filed a notice of disagreement on July 23, 
1987, and asserted that the veteran believed that he was then 
unemployable due to his service-connected PTSD.  Given that 
the Board considers the claim received on July 23, 1987, as 
an informal claim for a TDIU, the Board also recognizes that 
in light of the holding in Thomas, supra, the veteran was not 
required to file a formal claim within one year of his 
informal claim.  However, a grant of TDIU is based on the 
inability to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In this regard, as previously stated, for 
the period of time from July 23, 1987 to April 10, 1990, 
there is no evidence of record showing that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely due to the impairment arising from his service-
connected PTSD, his only service-connected disability.  The 
medical evidence of record showed evidence of disabilities 
for which service connection was not then, and is not now in 
effect.  In addition, the Board recognizes that the opinions 
contained in the medical records during the relevant time 
frame indicating that the veteran was "vocationally 
disabled," appear to be predicated on manifestations of 
psychiatric disability that encompassed both his episodic 
alcohol abuse and his personality disorder.  However, service 
connection was not then in effect for either of these 
disorders.  The Board additionally notes that there is no 
evidence within the year preceding July 23, 1987, which 
supports the proposition that the veteran was unemployable 
due solely to his service-connected PTSD.  See 38 C.F.R. 
§ 3.400(o)(2).  Thus, the Board concludes that entitlement to 
a TDIU prior to April 11, 1990, is not demonstrated.  
Accordingly, given that the effective date for an increase in 
disability compensation, such as TDIU, is the date of receipt 
of claim or date entitlement arose, whichever is later, the 
Board finds that the requirements for an effective date 
earlier than April 11, 1990, for the grant of a TDIU claim 
are not met.  See 38 C.F.R. § 3.400(o)(1).      


ORDER

An effective date prior to April 11, 1990, for assignment of 
a 100 percent evaluation for PTSD, with alcohol abuse and a 
personality disorder, is denied.

An effective date earlier than April 11, 1990, for a grant of 
service connection for alcohol abuse secondary to the 
service-connected post-traumatic stress disorder is denied.

A total disability rating based on unemployability due to 
service-connected disability prior to April 11, 1990, is 
denied.


                       
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


